Citation Nr: 0949135	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  98-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from December 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

In January 2001, January 2006, and January 2008, the Board 
remanded this case for additional development.  The purposes 
of these remands have been met and the case is ready for 
appellate consideration.                 


FINDINGS OF FACT

1.  The Veteran has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation.

2.  A psychiatric disability, to include anxiety, major 
depressive disorder, and a somatization disorder was not 
shown in service, and the preponderance of the evidence is 
against a nexus between a current diagnosis of a psychiatric 
disability and any incident of the Veteran's active service.

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected lumbosacral strain 
caused or aggravated a psychiatric disability, to include 
anxiety, major depressive disorder, somatization disorder, 
and undifferentiated somatoform disorder.   







CONCLUSION OF LAW

A psychiatric disability, to include anxiety, major 
depressive disorder and a  somatization disorder was not 
incurred or aggravated during active service; none of the 
Veteran's currently diagnosed psychiatric disorders are 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2001, March 2006, August 2006, September 2006, and February 
2008 letters sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, March 2006, August 2006, September 2006, and 
February 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that 
is, the February 1997 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the Veteran in 2001, 2006, and 2008 obviously could 
not comply with the express timing requirements of the law as 
found by the Court in Pelegrini.  However, the Court has held 
that a supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the November 2004, June 2007, and September 2009 
supplemental statements of the case (SSOC's) satisfy a 
readjudication decision as defined by the cited legal 
authority, and the September 2009 SSOC postdated the above 
notice letters.  Providing the Veteran with adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the March 2006 letter, but such notice was post-decisional.  
See Pelegrini, supra.  However, despite this timing 
deficiency, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a psychiatric disability, to include anxiety, 
major depressive disorder, somatization disorder, and 
undifferentiated somatoform disorder, to include as secondary 
to service-connected lumbosacral strain, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA psychiatric examination in February 2004.  In addition, in 
March 2009, the examiner from the Veteran's February 2004 VA 
psychiatric examination provided an addendum to the 
examination report.  In the addendum, the examiner concluded 
that it was less likely than not (less than 50 percent 
probability) that the Veteran's diagnosed psychiatric 
disability was caused or aggravated by his service-connected 
lumbosacral strain.  In addition, the Board observes that the 
Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to 
include anxiety, major depressive disorder, somatization 
disorder, and/or undifferentiated somatoform disorder, and 
there is no competent medical evidence of record linking any 
current psychiatric disability to the Veteran's period of 
active service.  Under these circumstances, the Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.     


III.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to 
include anxiety, major depressive disorder, somatization 
disorder, and/or undifferentiated somatoform disorder.  The 
records show that in November 1973, the Veteran underwent an 
enlistment examination.  At that time, in response to the 
question as to whether the Veteran had ever had or if he 
currently had depression or excessive worry, nervous trouble 
of any sort, or periods of unconsciousness, the Veteran 
responded "no."  The Veteran was clinically evaluated as 
"normal" for psychiatric purposes.  In January 1975, the 
Veteran underwent a separation examination.  At that time, he 
was clinically evaluated as "normal" for psychiatric 
purposes.    

In January 1976, the Veteran underwent a VA examination.  At 
that time, he stated that during service, he injured his back 
and his "nerves were shot."  Upon mental status evaluation, 
the examiner stated that the Veteran's nervousness manifested 
itself by fear of closed places and heights.  The Veteran had 
somatic complaints of tension headaches and insomnia.  The 
diagnosis was anxiety neurosis, mild, chronic.  

By an April 1976 rating action, the RO granted service 
connection for chronic lumbosacral strain.  

VA Medical Center (VAMC) outpatient treatment records show 
that in a November 1976 evaluation, the examiner noted that 
the Veteran had a one-year history of headaches, chest pain, 
and occasional syncopal episodes.  The examiner also reported 
that according to the Veteran, he had been "nervous since 
service."  The examiner stated that they were likely dealing 
with a combination of anxiety and depression and chronic 
bronchitis.  According to the examiner, he did not believe 
that the Veteran had any acute neurological process.      

Private medical records show that in August 1981, the Veteran 
sought treatment after learning that his father had a 
terminal illness.  At that time, he stated that he felt very 
nervous, tense, anxious, and depressed.  The diagnosis was 
acute anxiety reaction.     

A VA Discharge Summary shows that the Veteran was 
hospitalized from September to October 1989, for treatment of 
his headaches and low back disability.  Upon admission, it 
was noted that the Veteran had complaints of depression 
secondary to his physical problems and also to his family 
situation.  The admitting diagnoses included depression.       

VAMC outpatient treatment records show that on November 3, 
1989, the Veteran sought treatment for dysphoria and anxiety.  
At that time, he stated that he felt nervous and upset.  The 
examiner noted that the Veteran's depressed mood was 
secondary to severe back, leg, and headache pain.  The 
Veteran was also concerned about his unemployment.  He agreed 
to participate in psychotherapy.  On November 14, 1989, the 
examiner stated that the Veteran wished to discontinue the 
psychotherapy.  The Veteran indicated that his nervousness 
and dysphoria would only be resolved when there was an 
increase in his income.     

A VA Hospital Summary shows that the Veteran was hospitalized 
from March to April 1994.  Upon admission, it was noted that 
according to the Veteran, he had been having "seizures" 
since his discharge from the Army in 1975.  The Veteran 
described those episodes as blacking out without warning as 
often as 8 or 10 times daily.  No seizure activity had ever 
been witnessed.  The Veteran also had complaints of headaches 
and back pain.  While the Veteran was hospitalized, a nurse 
witnessed one of his "seizures" at which time he was lying 
on the bed and was obviously not unconscious but remained 
unresponsive until the nurse touched him and he jerked to 
attention and said "Oh, where am I?"  He explained to the 
nurse that that was a seizure.  During the Veteran's 
hospitalization, the Veteran's rather passive-aggressive 
behavior was quite obvious and the psychological overlay and 
degree of secondary gain was apparent.  Upon his discharge, 
he was diagnosed with a possible seizure disorder, headaches, 
chronic back pain, and possible personality disorder with 
somatization.   

In May 1995, the Veteran filed a claim of entitlement to 
service connection for depression.  

In December 1995, the Veteran underwent a VA psychiatric 
examination.  At that time, he stated that he was nervous all 
of the time and had crying spells.  He indicated that he was 
also irritable and withdrawn, and preferred to be alone.  
According to the Veteran, he had a "short fuse" which 
caused problems with his wife and son.  He reported that the 
onset of his symptoms was in 1975 when he first injured his 
back.  According to the Veteran, he had been depressed and 
anxious since then.  He noted that financial problems had 
also caused problems with his nerves.  Following the mental 
status evaluation, he was diagnosed with the following: (Axis 
I) dysthymia, (Axis IV) economic problems, and (Axis V) 
Global Assessment of Functioning (GAF) score of 60.         

In a Statement in Support of Claim (VA Form 21-4138), dated 
in August 1996, the Veteran stated that he had dysthymia 
secondary to his service-connected low back disability.  

VAMC outpatient treatment records, dated from November 1995 
to July 2004, show that in June 1996, the Veteran was 
diagnosed with a mood disorder secondary to a "medical 
condition," and the "medical condition" was noted to be 
cerebral atrophy.  The records reflect that in March 2001, 
the Veteran was treated for increased depression.  According 
to the Veteran, his chronic back pain remained a major 
stressor and it made him feel depressed.  He noted that he 
also had significant financial stressors and that he could 
not work because of his back.  The assessment was dysthymic 
disorder.  In May 2003, the Veteran was hospitalized for one 
day.  Upon admission, it was noted that he had a history of 
headaches and somatization.  The Veteran stated that he was 
depressed secondary to living alone and having no money.  
Upon his discharge, he was diagnosed with the following: 
(Axis I) major depressive disorder (MDD), somatization; (Axis 
III) chronic headaches, hemorrhoids; (Axis IV) severe, living 
situation, finances, poor interpersonal relationships; and 
(Axis V) GAF score of 60.    

A VA psychiatric examination was conducted in February 2004.  
At that time, the Veteran stated that when he was a child, he 
was diagnosed with spinal meningitis and tuberculosis and had 
to stay out of school for a long period of time.  Because of 
his poor attendance, he was frequently held back.  He was 15 
years old when he quit going to school in the 7th grade.  
According to the Veteran, he quit school in order to take 
care of his mother who was very sick with a heart condition.  
The Veteran indicated that when he was 17 years old, his 
mother died and he took it very hard.  He noted that when he 
was approximately 18 years old, he tried to commit suicide on 
two occasions by overdosing on medications.  At age 22, the 
Veteran got married to his first wife and started working as 
a housepainter.  He then served in the military from December 
1973 to February 1975.  The Veteran stated that within the 
first few weeks following his discharge, he started to 
experience blackouts.  At present, he indicated that he was 
nervous all of the time.  Following the mental status 
evaluation, the Veteran was diagnosed with the following: 
(Axis I) major depressive disorder, recurrent, 
undifferentiated somatoform disorder; (Axis II) personality 
disorder not otherwise specified, with schizoid negativistic 
and self-defeating traits; (Axis III) lumbago, 
hyperlipidemia, erectile dysfunction, spleen disease; (Axis 
IV) environmental and psychosocial stressors were severe in 
the form of inadequate finances and poor interpersonal 
relationships; (Axis V) GAF score of 55.  

In the February 2004 VA psychiatric examination report, the 
examiner opined that the Veteran's first serious major 
depressive disorder episode occurred in his late adolescence 
after the death of his mother when he attempted suicide 
twice.  According to the examiner, the Veteran's experiences 
in the military did not exacerbate his major depression 
beyond what would normally be expected.  Clearly, if a person 
was so depressed as to be willing to take their life they 
must be experiencing very severe depression and it would 
appear then that the Veteran was suffering from very severe 
depression long before he entered the military.  The examiner 
stated that the Veteran's undifferentiated somatoform 
disorder was also likely to have roots in childhood.  The 
Veteran was exposed to a situation in his daily home life in 
which he saw a disabled mother and had to participate in 
care-taking behavior.  According to the examiner, the 
Veteran's mother may very well have modeled sick role 
behavior that had a definite impact on the Veteran's 
psychosocial behavior.  Thus, the examiner opined that "none 
of these conditions have been significantly aggravated nor 
were they caused by the Veteran's [service-connected] 
lumbosacral strain."      

In July 2004, a VA neurologist who had performed a March 2004 
VA neurological examination completed an addendum to that 
report.  In the addendum, the neurologist noted that the 
Veteran had blackout spells.  The neurologist stated that it 
was his opinion that the Veteran did not have an epileptic 
seizure disorder.  According to the neurologist, the Veteran 
carried a diagnosis of somatization disorder and depression 
and that those disorders could cause several neurological 
symptoms.  The neurologist indicated that the Veteran's 
blackout spells were suspected to be secondary to 
somatization disorder rather than epilepsy.  The neurologist 
noted that it was his opinion that the Veteran's blackout 
spells were not related to the Veteran's low back disability.     

By a November 2004 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
headaches.  The RO based its decision on the evidence of 
record which showed that it was as likely as not that the 
Veteran's currently diagnosed muscle tension and migraine 
headaches were related to his in-service head injury or the 
headaches noted during service.   

In a January 2008 decision, the Board denied the Veteran's 
claims for service connection for the residuals of a head 
injury (other than headaches), to include organic brain 
syndrome; a seizure disorder; and an organic disability 
manifested by blackouts.  In regard to the Veteran's claim 
for service connection for an organic disability manifested 
by blackouts, the Board noted that the denial of the 
aforementioned claim was based upon the RO's denial of 
service connection for blackouts due to an underlying organic 
disease or injury rather than due to or associated with a 
psychiatric disorder.  The claim for service connection for a 
psychiatric disorder was remanded to the RO for development, 
which included an order for a psychiatric examination and an 
opinion that, if a psychiatric disorder was identified, the 
examiner was requested to note whether the manifestations of 
the psychiatric disorder included blackouts.     

In March 2009, the examiner who performed the February 2004 
VA psychiatric examination provided an addendum to the 
February 2004 examination report.  In regard to the question 
of whether it was at least as likely as not (50 percent or 
greater probability) that any diagnosed psychiatric 
disability that was currently present was caused or 
aggravated by the Veteran's service-connected lumbosacral 
strain, the examiner responded "no."  Specifically, the 
examiner indicated that it was less likely than not (less 
than 50 percent probability) that the Veteran's diagnosed 
psychiatric disability was caused or aggravated by the 
Veteran's service-connected lumbosacral strain.  The examiner 
noted that as previously stated in the February 2004 VA 
examination report, the Veteran's major depressive disorder 
and undifferentiated somatoform disorder originated in the 
Veteran's childhood and late adolescence.  In response to the 
question of whether the manifestations of any of the 
Veteran's psychiatric disorders included blackouts, the 
examiner noted that he would refer to the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  According to 
the DSM-IV, "undifferentiated somatoform disorder was 
characterized by unexplained physical complaints lasting at 
least 6 months but is below the threshold for a diagnosis of 
somatization disorder."  [Emphasis added.]   See p. 485.  
Undifferentiated somatoform disorder generally consisted of 
symptoms that were symptomatic of somatization disorder; 
however, the full number of symptoms required was not met.  
Id.  One of those symptoms of somatization disorder was at 
least pseudo-neurological in origin.  Id.  A pseudo-
neurological symptom was indicated by a history of at least 
one symptom or deficit suggesting a neurological condition 
not limited to pain.  See DSM-IV at page 490.  The pseudo-
neurological symptoms included numerous symptoms, including 
impaired coordination or balance, or loss of consciousness 
other than fainting.  Id.  In light of the above, the 
examiner stated that the seizure-like loss of consciousness 
that the Veteran had complained of which had never been fully 
explained by any known general medical or neurological 
condition was the main reason why he was given a diagnosis 
from the Somatoform Disorders chapter.  The Veteran did not 
have enough different symptoms from the symptom list to 
qualify for a diagnosis of somatization disorder; he was 
therefore given the undifferentiated somatoform disorder 
diagnosis.  The examiner concluded that the somatoform 
disorder diagnosis could, and in the Veteran's case, did 
include blackouts.  The examiner opined that he did not 
believe that the Veteran's currently diagnosed psychiatric 
disabilities were aggravated by his service-connected low 
back disability.      


IV.  Analysis

In this case, the Veteran contends that he suffers from a 
psychiatric disorder as a result of active service.  In the 
alternative, he maintains that his service-connected 
lumbosacral strain caused and/or aggravated his psychiatric 
disorder.  According to the Veteran, after he injured his low 
back during service, he became nervous and anxious.  He 
reports that as a result of his nervousness and anxiety, he 
developed a psychiatric disorder.  For the reasons explained 
below, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.

With respect to the Veteran's diagnosed personality disorder, 
the Board notes that service connection is not available for 
a personality disorder without competent medical evidence of 
a superimposed injury or disease resulting in additional 
disability.  38 C.F.R. §§ 4.9, 4.127; VAOPGCPREC 82- 90; see 
also, Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  There is no 
competent evidence that shows the Veteran's personality 
disorder was subjected to an in-service superimposed disease 
or injury which created an additional disability.  The 
service treatment records are negative for any psychiatric 
findings.  Thus, service connection is not warranted for a 
personality disorder.  Id.; see also 38 C.F.R. §§ 3.303(c), 
4.9

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to 
include anxiety, major depressive disorder, somatization 
disorder, and/or undifferentiated somatoform disorder.  The 
first evidence of record of a psychiatric disorder is in 
January 1976, approximately 11 months after the Veteran's 
separation from service.  At that time, the Veteran stated 
that after he injured his back during service, his "nerves 
were shot."  He was diagnosed with anxiety neurosis.  
Subsequent VA and private medical evidence shows that the 
Veteran was periodically diagnosed with anxiety and/or 
depression.  In some of the cases, it was noted that the 
Veteran had complaints of being nervous since service.  
However, in no instance was the Veteran's diagnosed anxiety 
and/or depression specifically linked to his period of 
military service.  Rather, in some of the instances, the 
Veteran's diagnosed anxiety and depression were linked to 
other matters, such as learning that his father had a 
terminal illness or financial problems.  

Although VAMC outpatient treatment records show that in 
November 1989, the Veteran was treated for dysphoria and 
anxiety, and the examiner noted that the Veteran's depressed 
mood was secondary to severe back, leg, and headache pain, 
the Board notes that the examiner did not specifically 
conclude that the Veteran's service-connected lumbosacral 
strain caused or aggravated his depression.  Nevertheless, 
this opinion does provide some support for finding that the 
Veteran's depression was caused, in part, by a back 
disability with pain at least with respect to the November 
1989 diagnosis.  As explained below, however, the 
preponderance of the evidence, to include a recent competent 
psychiatric opinion that specifically addressed the question 
of secondary service connection (i.e., whether the Veteran 
has a current diagnosis of a psychiatric disorder that was 
caused or aggravated by his service-connected low back 
disability) weighs against the Veteran's claim for service 
connection for a psychiatric disorder, to include as 
secondary to his service-connected low back disability.       

In this case, there is no medical evidence or competent 
opinion of record which links a psychiatric disability, to 
include anxiety, major depressive disorder, somatization 
disorder, and/or undifferentiated somatoform disorder, to the 
Veteran's period of active military service.  In the 
Veteran's February 2004 VA psychiatric examination, the 
pertinent diagnoses were major depressive disorder and 
undifferentiated somatoform disorder.  The examiner opined 
that both the major depressive disorder and undifferentiated 
somatoform disorder pre-existed the Veteran's military 
service and originated in his childhood and late adolescence.  
However, the medical evidence of record does not clearly and 
unmistakably show that the Veteran had a psychiatric 
disability, to include major depressive disorder and 
undifferentiated somatoform, prior to his enlistment.  In 
addition, the Veteran's November 1973 enlistment examination 
is negative for any complaints or findings of a psychiatric 
disability, to include major depressive disorder and 
undifferentiated somatoform disorder, which raises a 
presumption of soundness (i.e., the Veteran is presumed to 
have been mentally sound at the time he entered service).  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, there is 
ample medical evidence of record that indicates the Veteran's 
variously diagnosed psychiatric disorders had a post-service 
onset date and were situational in nature (due to physical 
problems and financial strain).  Thus, the presumption of 
soundness is not rebutted.  Id.; see also VAOPGCPREC 3-2003; 
Wagner, supra.  Accordingly, the pertinent question in this 
case is whether any currently diagnosed psychiatric disorder 
(major depressive disorder and undifferentiated somatoform) 
began during active service or is causally linked to any 
incident of the Veteran's period of active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, supra; Voerth, 
supra.  In the instant case, there is no medical evidence or 
competent opinion of record which links a current diagnosis 
of a psychiatric disorder, to include the Veteran's major 
depressive disorder and undifferentiated somatoform disorder, 
to his period of active service.   

The Veteran's service treatment records show that in January 
1975, he injured the left frontal portion of his skull.  The 
RO has granted service connection for headaches as secondary 
to the in-service head injury.  In regard to any other 
disability due to in-service head trauma, in a January 2008 
decision, the Board denied service connection for residuals 
of a head injury (other than headaches), to include organic 
brain syndrome.  The Board also denied service connection for 
a seizure disorder and an organic disability manifested by 
blackouts.  The Board noted that the denial of the claim for 
service connection for the latter disability was based upon 
the RO's denial of service connection for an underlying 
organic disease or injury rather than due to or associated 
with a psychiatric disorder.  In regard to whether the 
Veteran's blackouts were psychiatric in origin, that question 
was part of the Veteran's claim for service connection for a 
psychiatric disability and the Board remanded that claim.  
Pursuant to the January 2008 Board remand, the examiner who 
performed the Veteran's February 2004 VA psychiatric 
examination provided an addendum in March 2009 to the 
examination report.  In the addendum, the examiner explained 
that the Veteran's somatoform disorder included blackouts.  
Thus, the Board recognizes that blackouts are a part of the 
Veteran's diagnosed undifferentiated somatoform disorder.  

The Veteran maintains that he started to experience blackouts 
soon after his discharge.  However, the fact remains that the 
Veteran's service treatment records are negative for any 
complaints or findings of an undifferentiated somatoform 
disorder, and there is no evidence linking his currently 
diagnosed somatoform disorder, with or without blackouts, to 
service, to include the in-service head injury.  The Board 
also notes that, as there is no medical evidence of a 
psychosis or psychotic disorder within one year of service 
discharge, the presumptive provisions for these diseases 
found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The Board further finds that the overwhelming preponderance 
of the competent  evidence of record shows that the Veteran's 
service-connected lumbosacral strain did not cause or 
aggravate a current psychiatric disability, to include 
anxiety, major depressive disorder, and a somatization 
disorder (undifferentiated or otherwise).  In this regard, 
the Board recognizes that in November 1989, the Veteran was 
treated for dysphoria and anxiety, and the examiner noted 
that the Veteran's depressed mood was secondary, in part, to 
his severe back pain.  While the examiner did not 
specifically conclude that the Veteran's service-connected 
lumbosacral strain caused or aggravated his depression, this 
opinion does provide some support for finding the Veteran's 
depression was caused, in part, by a service-connected back 
disability with pain, albeit such a link was reported in 1989 
and, as discussed below, is not confirmed by subsequent 
examination or medical opinion of record.  

The Board also acknowledges the report of the February 2004 
VA psychiatric examination, wherein the examiner diagnosed 
the Veteran with major depressive disorder and 
undifferentiated somatoform disorder, and opined that neither 
of those conditions had been significantly aggravated nor 
where they caused by the Veteran's service-connected 
lumbosacral strain.  (Emphasis added.)  As noted in the 
January 2008 Board remand, the use of the modifier 
significant suggested that there was some degree of 
aggravation of the diagnosed psychiatric disabilities.  Thus, 
the examiner was requested to clarify the level of 
aggravation that occurred, if any.  

In a March 2009 addendum to the February 2004 examination 
report and opinion,  the examiner concluded that it was less 
likely than not (less than 50 percent probability) that the 
Veteran's diagnosed psychiatric disability was caused or 
aggravated by his service-connected lumbosacral strain.  He 
also restated the same opinion: he did not believe that the 
Veteran's currently diagnosed psychiatric disabilities were 
aggravated by his service-connected low back disability.  
Thus, it is clear that it was the examiner's opinion that the 
Veteran's service-connected lumbosacral strain did not cause 
or aggravate his currently diagnosed major depressive 
disorder and/or undifferentiated somatoform disorder.  
Therefore, this opinion weighs against the claim for 
secondary service connection.  

When evaluating competing medical opinions it is the province 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same, and in so doing, to 
also accept certain medical opinions over others.  See Evans 
v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board nonetheless is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one opinion 
over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The fact that a veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
credibility of that doctor's opinions and conclusions.  This 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
471- 73 (1993).  The Court of Appeals for Veterans Claims has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions."). 

In this case, the November 1989 opinion is of minimal 
probative value with respect to the question of whether the 
Veteran has a current diagnosis of a psychiatric disorder 
that was caused or aggravated by his service-connected low 
back disability given its remote date, particularly when 
compared to the 2004 opinion coupled with its 2009 addendum.  
Moreover the latter opinion was based upon a far more 
thorough evaluation and consideration of the evidence in the 
claims file and was supported by a more detailed rationale 
with citation to the clinical record.  For these reasons, in 
the Board's judgment, this VA opinion has greater probative 
value than the 1989 opinion.      

The Board has considered the Veteran's statements to the 
effect that he has a psychiatric disability that is either 
linked to his period of active military service, or, in the 
alternative, that his psychiatric disability was caused or 
aggravated by his service-connected lumbosacral strain.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical or 
psychiatric expertise, nor is it contended otherwise.  
Therefore, his opinion that he currently has a psychiatric 
disability which is either linked to his period of active 
military service, or, in the alternative, was caused or 
aggravated by his service-connected low back disability, is 
not competent evidence.  There is medical and lay evidence of 
continuity of psychiatric symptomatology (38 C.F.R. 
§ 3.303(b)); however, such symptoms were attributed to a 
variety of post-service events, to include various physical 
ailments and financial problems and the most probative 
evidence of record does not support a nexus between a current 
diagnosis of a psychiatric disorder and service or a service-
connected disability. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability, to 
include anxiety, major depressive disorder, and a 
somatization disorder, to include as secondary to his 
service-connected lumbosacral strain.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, including anxiety, major depressive disorder, and 
a somatization disorder, to include as secondary to service-
connected lumbosacral strain, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


